Casey, J.
(concurring). I agree that plaintiff, as Rabobank’s assignee, is entitled to assert the rights of a holder in due course, but not because defendants failed to demonstrate the existence of a genuine defense to the note. Indeed, it would not be necessary to determine whether Rabobank is a holder in due course, rather than merely a holder, unless there is a valid defense to the note (see, First Intl. Bank v Blankstein & Son, 59 NY2d 436, 444). It is my view that defendants presented sufficient evidence to create a question of fact as to whether Dreamstreet Corporation, the payee, agreed that payment of the balance of principal and interest "shall be funded solely from sale revenues of surplus animals”, as provided in the private memorandum to investors furnished by Dreamstreet. Nevertheless, on constraint of this Court’s holding in DH Cattle Holdings Co. v Barrese (191 AD2d 99), a case involving substantially similar facts, I conclude that as a matter of law Rabobank took the notes without notice of defendants’ limited recourse claims and, therefore, was a holder in due course.
*674Ordered that the order is reversed, on the law, with costs to plaintiff, motion granted, cross motion denied, partial summary judgment awarded to plaintiff and it is declared that plaintiff is entitled to assert the rights of a holder in due course.